Title: To George Washington from Edward Carrington, 18 March 1784
From: Carrington, Edward
To: Washington, George



Sir,
Richmond [Va.] March 18th 1784

Permit me to offer you my most sincere congratulations on your return from the Feild to those pleasing scenes of domestic life which you left with regret. In contemplating the great event which has closed your Military life, be assured that no Fellow Citizen is inspired with more gratitude towards you than myself—but to the Common feelings of my Countrymen, I have to add, as an individual, my acknowledgements of, and unfeigned thanks for, the several instances in which you have been pleased to honor me with your attention, but more particularly your polite invitation to partake of the Honors of your Family, fills me with such an abundance of gratitude that I cannot suppress my declaration of it. diffident as I was of my abilities to serve you effectually, be assured that nothing prevented my accepting the honorable and flattering invitation, but the engagements I was under to my very Affectionate freind Genl Greene. In civil life which I now embrace with real satisfaction my prayers are that this great Empire may be managed with wisdom and Honor, equal to the pleasures you both feel in having contributed to its deliverance from Tyranny. I have the Honor to be Sir, with great Affection your Most Obt Servt

Ed. Carrington

